I am unable to distinguish the case before us from the Marathon
case; but, in studying this case in connection with the Marathon
case, I have become convinced that the decision of that case is wrong. That decision was based on Section 3825-a of the Code Supplement of 1913, which was a general receivership statute, and, I think now, was not intended to and did not apply to receiverships for banks, and did not supersede Section 1877 of the Code of 1897, which did apply to banks. Having reached this conclusion, I concur in the majority opinion in this case. *Page 199